 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                  ***
 7    GIL ELNATAN,                                         Case No. 2:19-cv-00171-JAD-CWH
 8                           Plaintiff,
                                                           ORDER
 9          v.
10    DANIEL PERLA,
11                           Defendant.
12

13          Presently before the court is the parties’ stipulation to reschedule the settlement

14   conference (ECF No. 41), filed on April 23, 2019. A settlement conference currently is set for

15   May 14, 2019. (Order (ECF No. 34).) The parties request that the settlement conference be

16   continued to August 23, 2019, or later. Due to the undersigned’s retirement from the court on

17   August 5, 2019, the court is unable to accommodate the parties’ request and therefore will deny

18   the stipulation without prejudice. The parties may stipulate to reschedule the settlement

19   conference for a date in May, June, or July of 2019. Alternatively, the parties may file a

20   stipulation for a settlement conference once a new magistrate judge is assigned to this case.

21          IT IS THEREFORE ORDERED that the parties’ stipulation to reschedule the settlement

22   conference (ECF No. 41) is DENIED without prejudice.

23          IT IS FURTHER ORDERED that the settlement conference set for May 14, 2019, is

24   VACATED.

25          DATED: April 25, 2019

26

27
                                                          C.W. HOFFMAN, JR.
28                                                        UNITED STATES MAGISTRATE JUDGE
